Title: To Benjamin Franklin from Caffiéri, 25 March 1783
From: Caffiéri, Jean-Jacques
To: Franklin, Benjamin


MonsieurParis ce 25 mars 1783
Je vien D’aprendre par Des vois indirect que Les Etats unis de L’amerique etoient dans Lintentions de faire Elevé une Statue a La Gloire Du Roy, Si La chose est vraie, il Sauroit tres flateure pour moi D’Etres chargé de L’execution de Se monument. Je vous prie Monsieur Dans cette occasion et Dans touts autre de vouloire bien vous Resouvenire de moy et D’etre persuader de mon Zele et de ma Reconnoissance.
Jay Lhonneur D’etre avec Respect Monsieur Votre tres humble Et tres obeïssant Serviteur
Caffieri
